DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 06/13/22.
a. Independent claims 1, 10, and 16 have been amended.
b. Rejection to claim under 35 USC § 112 is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, 12, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chunduri et al. (US 2019/0058657, “Chunduri”).
Regarding claim 1, Chunduri discloses a method implemented by a network element (NE) in a network, comprising:
- receiving, by the NE, an advertisement comprising preferred path route (PPR) information representing a PPR (See 505 fig.5 and ¶.68, receiving (e.g., at a router coupled with a SR network portion and an MPLS network portion) an IGP advertisement message originated by a mapping server. The IGP advertisement message includes a sub-TLV that identifies a preferred type of path across the MPLS network portion for an identifiable set of traffic received from the SR network portion; See fig.2, prefer RSVP, prefer static MPLS, prefer labeled BGP) from a source to a destination in the network (See ¶.107, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet; where IP header information includes source IP address, destination IP address, source port, destination port), the PPR being a path including a plurality of elements between the source and the destination in the network (See fig.1, the single IGP area 140 comprising a plurality of network elements such as edge routers, core routers within segment routing enabled network 120 and MPLS network 130; See ¶.6, the IGP advertisement message includes a sub-Type-length-value (sub-TLV) element that identifies a preferred type of path across the MPLS network portion for an identifiable set of traffic that is to be received from the SR network portion), the plurality of elements being at least one of a physical NE, a logical NE, or a link between physical or logical NEs along the PPR from the source to the destination (See 555 fig.5 and ¶.73, receiving a preference data identifying a preferred type of path across a MPLS network for an identifiable set of traffic. The preferred type of path can be an RSVP tunnel, a static MPLS path, or a labeled BGP path; See fig.6 and ¶.23, FIG. 6C illustrates various exemplary ways in which virtual network elements (VNEs) may be coupled according to some embodiments; Examiner’s Note: the tunnel, or MPLS path, or a labeled BGP path is logical path or link), the PPR information comprising a PPR identifier (PPR-ID) and a plurality of PPR description elements (PPR-PDEs) (See fig.2 for identifier and description elements; See ¶.15, FIG. 2 illustrates a non-specific preference sub-TLV element, a specific preference sub-TLV element for OSPF, and a specific preference sub-TLV for IS-IS that can be used for enabling flexible path stitching and selection for traffic transiting the Segment Routing and MPLS networks according to some embodiments; See ¶.9, the sub-TLV includes a Segment Identifier (SID) value that identifies the preferred type of path; See ¶.10, the sub-TLV includes a LSP (Label-switched path) value and a tunnel identifier (ID) value, the sub-TLV identifies a specific path across the MPLS network portion, and the identifying the one path is based upon the LSP value and the tunnel ID value; See ¶.59, the destination router ID 252 can include 4 octets of the OSPF router-id for the destination, and the LSP ID 254 can include the 16-bit "LSP ID" identifier; See further 500 Fig.5; Examiner’s Note; Applicant’s specification and claim 3 define that “¶.[0008] In a second implementation of the method according to the first aspect or any preceding implementation of the first aspect, the PPR-ID is at least one of a Multi-Protocol Label Switching (MPLS) label, a segment identifier (SID), an Internet Protocol (IP) version 4 (IPv4) address, or an IP version 6 (IPv6) address.” Further, the specification defines that “one or more preferred path routing-path description elements (PPR-PDEs) (also referred to herein as “path IDs”) describing each of the elements on the PPR in sequential order. Therefore, SID or tunnel ID of Chunduri is equated to one of PPR-IDs and the description of “sub-TLV identifies a preferred type of path across a MPLS network portion for an identifiable set of traffic received from a segment routing network portion” 505 Fig.5 meet the limitations of “PPR-PDEs), each of the PPR-PDEs including an identifier representing an element of the plurality of elements on the PPR (See ¶.6, the IGP advertisement message includes a sub-Type-length-value (sub-TLV) element that identifies a preferred type of path across the MPLS network portion for an identifiable set of traffic that is to be received from the SR network portion; See fig.2, as shown in the figure 2, specific preference sub-TLV element for OSPF include SID, destination router ID, LSP ID, or Tunnel ID);
- receiving, by the NE, a data packet comprising the PPR-ID (See 520 fig.5 and ¶.71, receiving one or more packets of traffic from the SR network portion belonging to the identifiable set of traffic); and
- forwarding, by the NE, the data packet having the PPR-ID to a next element on the PPR based on the plurality of PPR-PDEs (See ¶.12, configuring a forwarding plane of the router network element to utilize the identified one path to forward any received traffic from the SR network portion that can be determined to belong to the identifiable set of traffic; See ¶.70, configuring the forwarding plane of the router to utilize the identified one path to forward any received traffic from the SR network portion that belongs to the identifiable set of traffic; See 525 fig.5 and ¶.71, transmitting the one or more packets according to the identified one path over the MPLS network portion; See ¶.98, participating in controlling how data (e.g., packets) is to be routed (e.g., the next hop for the data and the outgoing physical NI for that data) and storing that routing information in the forwarding table(s) 634A-634R, and the ND forwarding plane 626 is responsible for receiving that data on the physical NIs 616 and forwarding that data out the appropriate ones of the physical NIs 616 based on the forwarding table(s) 634A-634R).

Regarding claim 3, Chunduri discloses “the PPR-ID is at least one of a Multi-Protocol Label Switching (MPLS) label, a segment identifier (SID), an Internet Protocol (IP) version 4 (IPv4) address, or an IP version 6 (IPv6) address (See ¶.7-8, MPLS, SID; See ¶.59, LSP tunnel IPv4).”

Regarding claim 4, Chunduri discloses “the PPR deviates from a predetermined shortest path between the source and the destination based on a network characteristic requested by a client (See ¶.62, the use of this additional specific sub-TLV allows an operator to specify stitching preference for a particular border node and a particular LSP type as represented. This can be specifically useful to override the general preference and can be signaled through a controller depending on the dynamic characteristics of an LSP present at a particular node during run time).”

Regarding claim 5, Chunduri discloses “receiving, by the receiver, traffic engineering (TE) source routed path information relating to a plurality of sources attached to the NE, wherein the TE source routed path information comprises the PPR information for the source of the plurality of sources (See ¶.115, Resource Reservation Protocol (RSVP) (including RSVP-Traffic Engineering (TE): Extensions to RSVP for LSP Tunnels and Generalized Multi-Protocol Label Switching (GMPLS) Signaling RSVP-TE)) that communicate with other NEs to exchange routes, and then selects those routes based on one or more routing metrics).”

Regarding claim 6, Chunduri discloses “each of the plurality of PPR-PDEs represents a topological element or a non-topological element on the PPR, wherein the topological element comprises at least one of a network element or a link, and wherein the non-topological element comprises at least one of a service, function, or context (See fig.3-4, a plurality fields of sub-TLV as description elements).”

Regarding claim 10, it is a network element claim corresponding to the method claim 1, except the limitations “a receiver and a transmitter (See fig.5C, rx module and tx module)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 12, it is a claim corresponding to the claim 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 13, Chunduri discloses “each of the plurality of PPR-PDEs comprises an address of a respective element on the PPR and a path description element (PDE) identifier (PDE-ID) that defines a type of the address (See fig.2 and ¶.6, The IGP advertisement message includes a sub-Type-length-value (sub-TLV) element that identifies a preferred type of path across the MPLS network portion for an identifiable set of traffic that is to be received from the SR network portion; See ¶.9, the sub-TLV includes a Segment Identifier (SID) value that identifies the preferred type of path but does not uniquely identify a specific path, and the identifying the one path is based upon the SID value; See ¶.34, The path type preference, upon receipt by a network element acting within both a Segment Routing (SR) network portion and a MPLS network portion, can use the path type preference to select a path that adheres to the path type preference when determining a path through the MPLS network portion for traffic received from the SR network portion. Accordingly, a path preference can be accommodated to appropriately "stitch" together paths between SR and MPLS networks).”

Regarding claim 15, Chunduri discloses “the PPR information is received from a central entity of the network (See fig.6D and ¶.24, a centralized approach for maintaining reachability and forwarding information).”

Regarding claim 16, it is a non-transitory medium claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 17, Chunduri discloses “each of the PPR-PDEs comprises an address of a respective element on the PPR (See ¶.107, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet; where IP header information includes source IP address, destination IP address, source port, destination port; See ¶.114, the IP address(es) assigned to NI(s) assigned to a NE/VNE implemented on a ND can be referred to as IP addresses of that NE/VNE).”

Regarding claims 18 and 20, they are claims corresponding to claims 6 & 3, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduri in view of Psenak et al. (US 2017/0346718, “Psenak”).
Regarding claim 2, Chunduri does not explicitly disclose what Psenak discloses “further comprising updating, by the NE, a forwarding database to include an entry including the PPR information for a destination address corresponding to the destination in response to determining that the NE is identified in one of the plurality of PPR-PDEs, and wherein the entry indicates that the data packet including the PPR-ID should be forwarded along the PPR identified by the PPR-ID included in the PPR information (Psenak, See fig.3A-C and ¶.74, the forwarding table entry is also updated by node A to indicate the SR stack operation and outgoing active SID. After the initial set up of forwarding table 310, node A determines that specific path routing should be performed and updates one or more forwarding table entries; See further ¶.77).”

Regarding claim 11, it is a claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 19, it is a claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduri in view of Psenak and further in view of Feldman et al. (US 2004/0199664, “Feldman”).
Regarding claim 7, Chunduri does not explicitly disclose what Psenak discloses “the advertisement comprises a flag set to indicate that the PPR-ID identifies a strict-PPR between the source and the destination, wherein the plurality of PPR-PDEs describes all topological NEs on the PPR (Psenak, See 240 fig.2, determine strict SID; See ¶.23 and ¶.46, In response to receiving the advertisement, the node determines whether the SID is a strict SID or not. If the SID is a strict SID, the node generates information, such as forwarding information that indicates how to forward packets along a strict shortest path corresponding to the strict SID; See further fig.1 and ¶.49 for implementing of strict SID).”
Psenak discloses the method of determining a strict SID, but silent on the limitation “a flag set.” However, Feldman discloses the method of setting a flag to select whether full source routing or loos source routing (Feldman, See ¶.61 and fig.7, it sets a flag in the data packet header defining whether full source routing or loose source routing is to be used).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the advertisement comprises a flag set to indicate that the PPR-ID identifies a strict-PPR between the source and the destination, wherein the plurality of PPR-PDEs describes all topological NEs on the PPR” as taught by Psenak and “a flag set” as taught by Feldman into the system of Chunduri, so that it provides a way of preventing packet looping (Psenak, See ¶.46) by setting a flag (Feldman, See ¶.61).

Regarding claim 8, Chunduri discloses the advertisement, however, Chunduri and Psenak do not explicitly disclose what Feldman discloses “a flag set to indicate that the PPR-ID identifies a loose-PPR between the source and the destination, wherein the plurality of PPR-PDEs describes a subset of topological NEs on the PPR (Feldman, See ¶.61 and fig.7, it sets a flag in the data packet header defining whether full source routing or loose source routing is to be used; See ¶.44, FIG. 3 shows schematically how the network of FIG. 2 may be represented as a plurality of interconnected sub-networks for the purpose of so-called "loose source routing" of data. The Internet 21 depicted by the conventional cloud is shown to comprise a plurality of sub-networks 31 also depicted by clouds and containing different nodes 22. Loose source routing allows the identity of the sub-networks 31 to be pre-defined in order that the data packets may be routed between specified sub-networks 31 rather than actual specific nodes).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a flag set to indicate that the PPR-ID identifies a loose-PPR between the source and the destination, wherein the plurality of PPR-PDEs describes a subset of topological NEs on the PPR” as taught by Feldman into the system of Chunduri and Psenak, so that it provides a way of allowing the identity of the sub-networks to be pre-defined in order that the data packets may be routed between specified sub-networks rather than actual specific nodes (Feldman, See 44).”

Regarding claim 9, Chunduri discloses “the network implements Multi-Protocol Label Switching (MPLS) (See ¶.6, identifying, by the router network element based at least in part upon the sub-TLV element, one path of a plurality of available paths across the MPLS network portion for the identifiable set of traffic), wherein the data packet comprises a bottom label and a top label, wherein the bottom label comprises the PPR-ID, and wherein the top label comprises a label identifying the next element on the PPR (See fig.2, ¶.8-10, In some embodiments, the sub-TLV element is carried by an OSPF Extended Prefix Range TLV. In some embodiments, the sub-TLV includes a Segment Identifier (SID) value that identifies the preferred type of path but does not uniquely identify a specific path, and the identifying the one path is based upon the SID value. [0010] In some embodiments, the sub-TLV includes a LSP (Label-switched path) value and a tunnel identifier (ID) value, the sub-TLV identifies a specific path across the MPLS network portion, and the identifying the one path is based upon the LSP value and the tunnel ID value).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chunduri in view of Lambert (US 2017/0061138, “Lambert”).
Regarding claim 14, Chunduri discloses “the advertisement comprises a flag for data packets comprising the PPR-ID transmitted along the PPR” as rejected in claim 1, but does not explicitly disclose what Lambert discloses “to maintain a count of a number of data packets comprising the PPR-ID transmitted along the PPR (Lambert, See ¶.215, to prepare a transmission pathway, retransmit ("relay") the segment to another RCST, to store it in a pre-arranged indexed location ("reservation") in its storage, or to prepare and transmit other transmission pathway exchanges for a certain count of transmission stages in order to reach an intended storage location that corresponds to the retrieval pattern for a transmitted segment).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “maintaining a count of a number of data packets transmitted along the PPR” as taught by Lambert into the system of Chunduri, so that it provides a way of reaching an intended storage location for a transmitted segment (Lambert, See ¶.215).

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations at Examiner’s best by adding “Examiner’s Note” for more details, using the prior art of record in the current prosecution of the claims.
At pages 10-12, applicant argues that “Chunduri fails to disclose the method of receiving, by the NE, an advertisement comprising preferred path route (PPR) information representing a PPR from a source to a destination in the network, the PPR being a path including a plurality of elements between the source and the destination in the network, the plurality of elements being at least one of a physical NE, a logical NE, or a link between physical or logical NEs along the PPR from the source to the destination, the PPR information comprising a PPR identifier (PPR-ID) and a plurality of PPR description elements (PPR-PDEs), each of the PPR-PDEs being an information element including an identifier representing an element of the plurality of elements on the PPR.” by asserting that “none of Chunduri's non-specific preference sub-TLV element or specific preference sub-TLV elements include a PPR-ID and a plurality of PPR-PDEs, each of the PPR-PDEs including an identifier representing an element of the plurality of elements on the PPR, as claimed.” [applicant’s emphasis added].
In reply, applicant’s specification and claim 3 define that the PPR-ID is at least one of a Multi-Protocol Label Switching (MPLS) label, a segment identifier (SID), an Internet Protocol (IP) version 4 (IPv4) address, or an IP version 6 (IPv6) address” [emphasis added].
The limitations “receiving, by the NE, an advertisement comprising preferred path route (PPR) information representing a PPR from a source to a destination in the network” explicitly read on:
¶.[0068] and 505 Fig.5 of Chunduri discloses “receiving (e.g., at a router coupled with a SR network portion and an MPLS network portion) an IGP advertisement message originated by a mapping server. The IGP advertisement message includes a sub-TLV that identifies a preferred type of path across the MPLS network portion for an identifiable set of traffic received from the SR network portion.” [emphasis added].
¶.[0107] of Chunduri discloses “a Virtual Network Element (VNE) implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet; where IP header information includes source IP address, destination IP address, source port, destination port.”
The limitations “the PPR being a path including a plurality of elements between the source and the destination in the network” read on:
 As shown in Fig.1, the single IGP area 140 comprising a plurality of network elements such as edge routers, core routers within segment routing enabled network 120 and MPLS network 130.
¶.[0023] of Chunduri discloses “FIG. 6C illustrates various exemplary ways in which virtual network elements (VNEs) may be coupled according to some embodiments.”
¶.[0107] of Chunduri discloses “a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet.”
The limitations “the plurality of elements being at least one of a physical NE, a logical NE, or a link between physical or logical NEs along the PPR from the source to the destination” read on:
[555 Fig.5 and ¶.73] of Chunduri discloses “receiving a preference data identifying a preferred type of path across a MPLS network for an identifiable set of traffic. The preferred type of path can be an RSVP tunnel, a static MPLS path, or a labeled BGP path.”
¶.[0107] of Chunduri discloses “a Virtual Network Element (VNE) implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet.”
In other words, the tunnel, MPLS path, or a labeled BGP path is logical path or link.
The limitations “the PPR information comprising a PPR identifier (PPR-ID) and a plurality of PPR description elements (PPR-PDEs)” read on:

    PNG
    media_image1.png
    232
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    622
    media_image2.png
    Greyscale

As shown in Fig.2, one of SID, LSP ID, or tunnel ID is equal to “PPR-ID” and other information in the fields are equated to PPR-PDEs as description elements.
 ¶.[0015] of Chunduri discloses “FIG. 2 illustrates a non-specific preference sub-TLV element, a specific preference sub-TLV element for OSPF, and a specific preference sub-TLV for IS-IS that can be used for enabling flexible path stitching and selection for traffic transiting the Segment Routing and MPLS networks according to some embodiments.”
¶.[0009] of Chunduri discloses “the sub-TLV includes a Segment Identifier (SID) value that identifies the preferred type of path.” [emphasis added].
¶.[0010] of Chunduri discloses “the sub-TLV includes a LSP (Label-switched path) value and a tunnel identifier (ID) value, the sub-TLV identifies a specific path across the MPLS network portion, and the identifying the one path is based upon the LSP value and the tunnel ID value.”
In other words, applicant’s specification and claim 3 define that “¶.[0008], the PPR-ID is at least one of a Multi-Protocol Label Switching (MPLS) label, a segment identifier (SID), an Internet Protocol (IP) version 4 (IPv4) address, or an IP version 6 (IPv6) address.” Further, the specification defines that “one or more preferred path routing-path description elements (PPR-PDEs) (also referred to herein as “path IDs”). 
That is, SID or tunnel ID of Chunduri is equated to one of PPR-IDs and other fields of Fig.2 and “sub-TLV identifies a preferred type of path across a MPLS network portion for an identifiable set of traffic received from a segment routing network portion” describes PPR-PDEs. Therefore, Fig.2 and description of 505 Fig.5 meet the limitations of PPR-PDEs.
The limitations “each of the PPR-PDEs including an identifier representing an element of the plurality of elements on the PPR” read on:
 ¶.[0006] of Chunduri discloses “the IGP advertisement message includes a sub-Type-length-value (sub-TLV) element that identifies a preferred type of path across the MPLS network portion for an identifiable set of traffic that is to be received from the SR network portion.”
As shown in the Figure 2, specific preference sub-TLV element for OSPF includes SID, destination router ID, LSP ID, or Tunnel ID.
¶.[0107] of Chunduri discloses “a Virtual Network Element (VNE) implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet.”
In other words, the field information of Fig.2 shows one or more identifiers representing a segment information with SID, and a MPLS tunnel with LSP ID and tunnel ID, which show an element of the plurality of elements on the preferred path route as also shown in Fig.1. 
All of the claim limitations, especially the method of receiving, read on the cited paragraphs and therefore, the examiner disagrees respectfully.
Further, according to MPEP 2111 [R-9] quoted "during patent examination, thepending claims must be given their broadest reasonable interpretation consistent withthe specification. Because applicant has the opportunity to amend the claims duringprosecution, giving a claim its broadest reasonable interpretation will reduce thepossibility that the claim, once issued will be interpreted more broadly than is justified, in re Yamamoto, 740 Fo2d 1569, 1571 (Fed. Ciro 1984)i In reZ/etz, 893 F.2d 319,321(Fed. Cir. 1989)." Therefore, the newly added “a plurality of elements” rejected under 112(b) can be interpreted as a plurality of possible ways.
                                                                   	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411